                Case 19-11626-KG           Doc 459       Filed 10/10/19       Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                    )
In re:                              )                     Chapter 11
                                    )
                           1
PES HOLDINGS, LLC, et al.,          )                     Case No. 19-11626 (KG)
                                    )
                  Debtors.          )                     (Jointly Administered)
___________________________________ )

                         NOTICE OF APPEARANCE AND
                 DEMAND FOR NOTICE AND FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned hereby appears as Counsel for Scheck

Mechanical Corporation in the above-referenced Chapter 11 proceeding, pursuant to Bankruptcy

Rules 2002 and 9010(b), and requests that all notices given or required to be given in these cases,

and all papers served or required to be served in these cases, be given to and served upon the

undersigned attorneys, or on its behalf, at the addresses set forth below:

                              Sally J. Daugherty, Esq. (Bar No. 5473)
                           Cohen, Seglias, Pallas, Greenhall & Furman, PC
                                  500 Delaware Avenue, Suite 730
                                       Wilmington, DE 19801
                                     Telephone: (302) 425-5089
                               Email: sdaugherty@cohenseglias.com

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request of

Service of Papers includes not only the notices and papers referred to in the Bankruptcy Rules

specified above, but also includes, without limitation, orders and notices of any application,

motion, petition, pleadings, request, complaint, or demand, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by mail, courier service, hand deliver,


1
          The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P.
(5952); PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES
Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The
Debtors’ service address is: 1735 Market Street, Philadelphia, Pennsylvania 1910310.
                   Case 19-11626-KG     Doc 459      Filed 10/10/19      Page 2 of 2



telephone, facsimile transmission, telegraph, telex, or otherwise that (1) affects or seeks to affect

in any way any rights or interests of any creditor or party-in-interest in this case, including, with

respect to: (a) the debtors; (b) property of the estates, or proceeds thereof, in which the debtors

may claim an interest; or (c) property or proceeds thereof in the possession, custody or control

of others that the debtors may seek to use; or (2) requires or seeks to require any act, delivery of

any property, payment, or other conduct.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive Scheck

Mechanical Corporation’s (i) right to have final orders in non-core matters entered only after de

novo review by a higher court; (ii) right to trial by jury in any proceedings so triable herein or in

any case, controversy or proceeding related hereto; (iii) right to have the reference withdrawn in

any matter subject to mandatory or discretionary withdrawal; (iv) right to enforce any contractual

provisions with respect to arbitration; or (v) other rights, claims, actions, defenses, setoffs, or

recoupments to which Scheck Mechanical Corporation’s has or may be entitled under

agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments are expressly reserved.

Dated: October 10, 2019



                                                      By:       /s/ Sally J. Daugherty
                                                            Sally J. Daugherty, Esq.




5800679.1 05758-0009
